Citation Nr: 0731069	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-10 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1970 to 
August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a videoconference hearing before the undersigned 
in December 2003.  

The issue on appeal was before the Board in May 2004 and June 
2006.  It was remanded both times for additional evidentiary 
development.  

The Board notes for the third time that the veteran has 
raised an informal claim of entitlement to service connection 
for an acquired psychiatric disorder other than PTSD.  The 
issue was referred back to the RO by the Board in May 2004 
and June 2006.  It still does not appear that the RO has 
taken any action on this claim.  Consequently, the Board 
refers the matter back to the RO for appropriate action.


FINDING OF FACT

The preponderance of the competent evidence of record 
demonstrates that the veteran does not have PTSD which was 
incurred in or aggravated by active duty service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in November 2001, 
February 2005 and July 2006 VCAA letters informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought and the 
responsibilities of the veteran and VA in obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  To the extent any of these letters post-dated the 
decisions on appeal, they were each followed by 
readjudications of these claims, most recently in an June 
2007 supplemental statement of the case.

The Board also notes that the February 2005 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issues decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in the January 2002, October 2005 and 
September 2006 VCAA letters, and was provided with notice of 
the types of evidence necessary to establish any disability 
rating and/or the effective date in the July 2006 VCAA 
letter.  The appellant's status as a veteran has never been 
at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained to the 
extent possible.  The veteran has been afforded appropriate 
VA examinations.  The Board finds the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal decided herein.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994). 

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as the 
preponderance of the competent evidence of record 
demonstrates that the veteran does not have PTSD.  

The only medical records which include actual diagnoses of 
PTSD are VA clinical records dated from September to December 
of 2004.  These records were all produced by one health care 
professional who was in charge of a PTSD treatment group.  
One of these clinical records which includes a diagnosis of 
PTSD also references in-service stressors.  The Board notes, 
however, that subsequent to December 2004, there were no 
further diagnoses of PTSD in the clinical records including 
in records produced by the health care professional who 
initially diagnosed the PTSD.  She included diagnoses of 
schizophrenia on subsequent clinical records.  The subsequent 
change in diagnosis by the same health care professional who 
initially found PTSD present weighs against the claim.  

Further outweighing the probative value of the diagnosis of 
PTSD in the record is the report of the February 2005 VA 
examination.  This examination was conducted to determine if 
the veteran had PTSD as a result of his active duty service.  
The examiner had access to and had reviewed the veteran's 
claims file.  The examiner noted that at least one of the 
veteran's reported in-service stressors had been confirmed.  
After mental status examination and psychological testing 
were conducted, the examiner opined that the veteran had 
chronic, undifferentiated type schizophrenia.  The examiner 
specifically noted that the veteran had some features of PTSD 
but that he did not meet the full diagnostic criteria for the 
disorder.  The examiner also opined that there was no clear 
evidence of record indicating that the veteran had 
schizophrenia while on active duty.  The Board places greater 
probative weight on the finding of the examiner who conducted 
the February 2005 VA examination over the VA clinical records 
dated in 2004 which included diagnoses of PTSD.  An 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The examiner who conducted the February 2005 VA examination 
had access to and had reviewed the claims file.  His opinion 
was based on physical examination as well as psychological 
testing.  The Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

Additionally, the examiner who conducted a February 2003 
initial PTSD evaluation also determined that the veteran had 
some symptoms of PTSD but did not meet the full criteria for 
a diagnosis.  Furthermore, the examiner who conducted a June 
1988 VA examination diagnosed schizophrenia.  

The Board notes that some VA clinical records include 
assessments of rule out PTSD.  The Board finds that this is 
not an actual diagnosis of the disorder but merely a 
preliminary finding.  It is not probative of the presence of 
PTSD.  

The vast majority of the medical evidence of record documents 
that the veteran has been diagnosed with schizophrenia.  As 
an aside, the Board notes that an informal claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is being referred back to the RO as 
set out in the introduction to this decision.  

The only other evidence of record which indicates that the 
veteran has PTSD as a result of his active duty service is 
the veteran's own allegations and testimony as well as 
statements from other lay persons.  The Court has held that a 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  These opinions as 
to the existence and etiology of PTSD are without probative 
value. 

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
PTSD.  It follows that there is not a state of equipoise of 
the positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


